Per Curiam,
The interpretation of the will of Mathilda Lee Willing is settled, so far as this court is concerned, by the decision of the Superior Court in Willing’s Estate, 84 Pa. Superior Ct. 546; and the facts have become familiar to us through the numerous hearings that have been held. We have given careful consideration to the case with the aid of the arguments of the learned counsel of the parties, and agree with the conclusions of the Auditing Judge.
The exceptions of both parties exceptant are all dismissed and the adjudication is confirmed absolutely.